Title: To John Adams from Tristram Dalton, 13 May 1779
From: Dalton, Tristram
To: Adams, John


     
      Sir
      At Philadelphia May 13th. 1779
     
     The enclosed Packett to the Honle. Doctor Franklin, contains Papers relating to the Loss of the Brigantine Fair Play, which Vessel was sunk, last Januy., by a Battery, on the Island of Gaudaloupe.
     The Particulars of this unhappy Misfortune, whereby Eighteen Men perished, together with the Steps taken in Consequence, You’ll find in these Papers, which I beg the Favor of your perusing—afterward that you’ll be so kind as to seal the Packett and deliver it.
     
     I also enclose a Letter for Yourself, which our good Friend Mr. Gerry has favored me with.
     Presuming not only upon the repeated Marks of Friendship which You have heretofore honor’d me with, but upon the natural Desire You have that Justice should be done in all Cases, I take the Freedom to ask your kind Assistance in the Prosecution of this Claim for Indemnification. The Loss is heavy, as You’ll see by the Appraisement—but the Disappointment, in having a most promising Cruize broke up, is much greater.
     I trust the Court of France will on Application, immediately feel the Propriety of making the Sufferers good.
     If it is not taking too much of your Time from public, and by far more important Concerns, shall I beg the Honor of a Line from You?
     In every Station of Life, You have my most sincere Wishes for Health, Prosperity, and Happiness, for I am, with the greatest Truth and Regards Sir Your affectionte. hble Servant
     
      Tristram Dalton
     
    